Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-8 and 16-20 are pending in this application.



Allowable Subject Matter

Claims 16-19 are allowed over the prior art of record.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claim 20 recites the limitation "the map" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  An appropriate correction is required.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joshi et al., US 2018/0217940 (hereinafter Joshi) in view of Lin et al., US 2003/0009480 (hereinafter Lin).

For claim 1, Joshi teaches a method, performed by an overlay optimizer, for accelerating moving files from an overlay of the write filter to an overlay cache, the method comprising: 
monitoring consumption of an overlay that a write filter employs to prevent contents of a protected volume from being modified (see [0019], “overlay-managing write filter 200 can monitor I/O requests,” [0027], “overlay-
comparing a current consumption of the overlay to an optimizer threshold (see [0040], “overlay-managing write filter 200 may only commence moving artifacts to overlay cache 240 after the size of overlay 140 has reached some defined threshold...this threshold can be dynamically determined based on memory utilization”); 
determining that the current consumption has reached the optimizer threshold (see [0040], ““overlay-managing write filter 200 may only commence moving artifacts to overlay cache 240 after the size of overlay 140 has reached some defined threshold”); 
upon determining that the current consumption has reached the optimizer threshold, invalidating a file system cache that an operating system employs to cache files that are stored in the overlay (see [0040] where “moving artifacts to overlay cache 240” in place of “overlap 140” represents invalidating file system cache); and 
after invalidating the file system cache, moving one or more files from the overlay to an overlay cache (see [0040], “overlay-managing write filter 200 may only commence moving artifacts to overlay cache 240 after the size of overlay 140 has reached some defined threshold. In other words, overlay-managing write filter 200 may forgo moving artifacts to overlay cache 240 while overlay 140 is relatively small”). 

wherein all handles to the one or more files were closed as a result of invalidating the file system cache” (see [0038] – [0039], “the remote file is not accessed again before the timeout delay completes, the file system controller 304 sends a close command to the file server” where remote file not accessed during timeout session represents invalidation and results in execution of closing command).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Joshi with the teachings of Lin to automatically send close commands for open files that are no longer needed for access (see Lin, [0038]).

For claim 2, Joshi teaches the method of claim 1, further comprising: defining the optimizer threshold based on a maximum size of the overlay (see [0040], “size of overlay 140 has reached some defined threshold” where size represents max size for threshold). 

For claim 3, Joshi teaches the method of clam 1, further comprising: defining the optimizer threshold based on one or both of a warning threshold or a critical threshold of the overlay (see [0040], “size of overlay 140 has reached some defined threshold” represents critical threshold). 

For claim 4, Joshi teaches the method of claim 1, wherein monitoring consumption of the overlay comprises periodically calling a function that returns the current consumption of the overlay (see [0005], “FbwfSetCacheThreshold function is called,” [0040]). 

For claim 5, Joshi teaches wherein invalidating the file system cache comprises reducing a maximum size of the file system cache (see [0036], “write filter 110 will respond to the call...effectively reducing the size of overlay 140”). 

For claim 6, Joshi teaches the method of claim 5, wherein reducing the maximum size of the file system cache comprises reducing the maximum size multiple times (see [0036], [0040], “reducing size of the overlay 140” number of times depending on write filter processing). 

For claim 7, the combination teaches the method of claim 1, wherein invalidating the file system cache comprises purging a standby list of the file system cache (see Lin, [0009] – [0010], “The network file system then purges only those files in the delayed close list whose unique FID matches the unique FID of the target file,” [0038] – [0039], purging entries on close list represents purging a standby list). 

For claim 8, Joshi teaches the method of claim 1, wherein invalidating the file system cache comprises opening a handle to a root volume where the overlay is stored (see [0040], wherein executing commands for moving artifacts to overlay . 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaushik et al., US 2018/0225058
Macintyre et al., US 2007/0101079.
Federa et al., US 2007/0186070 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JENSEN HU/Primary Examiner, Art Unit 2169